FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN FORREST ZUMBRO,                             No. 08-17045

               Petitioner - Appellant,           D.C. No. 5:06-cv-06010-RMW

  v.
                                                 MEMORANDUM *
VINCE CULLEN, Acting Warden,
MARGARITA PEREZ, Chairman, Board
of Prison Terms,

               Respondents - Appellees.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Ronald M. Whyte, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner John Forrest Zumbro appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zumbro contends that the Board’s 2004 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011). Because

Zumbro raises no procedural challenges, we affirm.

      Zumbro’s motion to expand the record on appeal is denied.

      AFFIRMED.




                                           2                                    08-17045